FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 For the month of January HSBC Holdings plc 42nd Floor, 8 Canada Square, London E14 5HQ, England (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F). Form 20-FX Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934). Yes No X (If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ). ﻿ 31 January 2014 NOTICE OF REDEMPTION TO THE HOLDERS OF HSBC Capital Funding (Euro 2) L.P. (established as a limited partnership under the Limited Partnerships (Jersey) Law 1994) (the "Issuer") EUR1,400,000,000 5.3687 per cent. Non-cumulative Step-up Perpetual Preferred Securities (ISIN: XS0178404793 and Common code: 017840479) (the "Preferred Securities") Pursuant to paragraph 4.2 of the terms of the Preferred Securities, notice is hereby irrevocably given to holders of the Preferred Securities that on 24 March 2014 (the "First Optional Redemption Date"), HSBC (General Partner) Limited, in its capacity as general partner of the Issuer, will exercise its option to redeem all of the Preferred Securities outstanding at the stated nominal amount ("Optional Redemption Price") together with interest accrued to the First Optional Redemption Date in accordance with the terms of the Preferred Securities. On the First Optional Redemption Date, all of the Preferred Securities issued by the Issuer shall be redeemed in whole for cash at a redemption price equal to the Optional Redemption Price. For and on behalf of HSBC (General Partner) Limited As General Partner of HSBC Capital Funding (Euro 2) L.P. Investor enquiries to: Nick Turnor Head of Debt Investor Relations +44 (0) 20 7992 5501 nick.turnor@hsbc.com Media enquiries to: Brendan McNamara +44 (0) 20 7991 0655 brendan.mcnamara@hsbc.com Note to editors: HSBC Holdings plc HSBC Holdings plc, the parent company of the HSBC Group, is headquartered in London. The Group serves customers worldwide from around 6,600 offices in over 80 countries and territories in Europe, Hong Kong, Rest of Asia-Pacific, North and Latin America, and the Middle East and North Africa. With assets of US$2,723bn at 30 September 2013, HSBC is one of the world's largest banking and financial services organisations. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HSBC Holdings plc By: Name:Ben J S Mathews Title:Group Company Secretary Date:31January 2014
